Citation Nr: 1509584	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-02 407	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for basal cell carcinoma of the medial and lateral area of the left orbit, claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, with a period service in the Republic of Vietnam from October 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA RO in Nashville, Tennessee, which denied the Veteran's claim of entitlement to service connection for basal cell carcinoma of the medial and lateral orbit, claimed as due to exposure to herbicides.  

In September 2012, the Board remanded the claim for evidentiary development.  Following the requested development, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in January 2013.  

In his substantive appeal (VA Form 9), dated in January 2009, the Veteran requested a Board hearing.  However, in an April 2009 statement, the Veteran withdrew his hearing request.  


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where. . . the remand orders of the Board. . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the Board's September 2012 Remand, the agency of original jurisdiction (AOJ) was directed to provide the Veteran a VA examination by a specialist in oncology to determine whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that basal cell carcinoma was caused by exposure to Agent Orange.  

A review of the records reflects that the Veteran was not afforded a VA examination.  Rather, in December 2012, the claims folder was referred to a VA physician who reviewed the file and stated that he could not find any studies that indicated an elevated incidence of skin cancer of any type associated with exposure to Agent Orange.  The reviewer stated that the predominant cause of basal cell carcinoma was ultraviolet light exposure, especially in those individuals who are "light complected" and therefore easily sunburned.  It was noted that there was an increased risk of developing non-melanoma skin cancers when exposed to herbicides that contain inorganic arsenic, which did not appear to be the case in this Veteran's case.  The record indicates that the examiner who conducted this review and provided the opinion is a dermatologist.  

In this regard, the Board finds that, while a medical opinion was provided by a medical doctor regarding a possible relationship between the Veteran's skin condition and exposure to Agent Orange in service, this action does not comply with the Board's September 2012 directives as pointed out by the Veteran's representative in a January 2015 appellate brief.  While the evidence obtained by the AOJ might have provided a sufficient basis for adjudicating the claim had the Board not given specific instructions to have the Veteran examined, compliance with the Board's directives is now required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the discussion above, the case is hereby REMANDED to the AOJ for the following actions:

1.  Schedule the Veteran for a VA examination with a qualified oncologist to determine the etiology of his cancer of the face.  The claims folder, including a copy of this remand, should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should take a detailed history from the Veteran.  The examiner should be asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the any diagnosed cancer of the face either (i) had its onset during his period of active duty from April 1968 to April 1970; or, (ii) was caused by any incident or event that occurred during military service, including presumed exposure to Agent Orange while serving in Vietnam.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  All actions should be documented in the claims file.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

